Title: To George Washington from Henry J. Sleght, 15 November 1782
From: Sleght, Henry J.
To: Washington, George


                  
                     Sir
                     Kingston Novemr 15th 1782
                  
                  We the Trustees of the Freeholders and Commonalty of the Town of Kingston, for ourselves and in behalf of those whom we represent, Beg leave with the most unfeigned Love and Esteem to Congratulate your Excellency on your Arrival in this Place.
                  To a People whose Principles of Liberty were early decided and whose Actions have been correspondent, the Appearance of a Character among them, who by his Wisdom has directed, and by his Fortitude has led the Arms of America to Victory and Success Affords a Joy more sensibly felt, than is in the Power of Language to Express.  While Sir We take a retrospect of the past Campaigns, and in every vicisitude of the War, observe your Excellency exhibit the most Steady Patriotism; the most undaunted Courage, And while as a Consequence of this, we are informed, the Ministry of Britain are sunk into Negotiation and their Armies into Inaction: We trust—It is our Prayer: That the same Benign Providence which hath hitherto guided, will enable you speedily to terminate the present Contest, in the unmolested Glory and Freedom of this extended Empire—And When that Era shall arrive, and the Wellfare of your Country shall permit, may you then Exchange the Fatigues of the Camp for the Sweets of Domestic Retirement; And may your well earned Fame run parallel with Time and your Felicity last through Eternity.
                  
               